Title: William Armistead to Samuel Smith, 3 August 1780
From: Armistead, William
To: Smith, Samuel


Richmond, 3 Aug. 1780. Having already been serviceable to Virginia in obtaining supplies for the army and navy, Smith is requested to state the availability of certain articles in or near Baltimore and the terms on which they can be bartered for tobacco delivered either at Baltimore or the James River, to the end that these items can be procured on the most advantageous terms; with subjoined list specifying the articles needed. Signed by William Armistead. Countersigned by TJ.
